                                                                                    Exhibit
10.3

 
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of February 15, 2007 (this "Agreement"), by and among
Millennium Cell Inc., a Delaware corporation, with headquarters located at One
Industrial Way West, Eatontown, New Jersey 07724 (the "Company"), and the
stockholders listed on the signature pages hereto under the heading
"Stockholders" (each a "Stockholder" and collectively, the "Stockholders").
 
WHEREAS, the Company and certain investors (each, a "Buyer", and collectively,
the "Buyers") have entered into a Securities Purchase Agreement, dated as of the
date hereof (the "Securities Purchase Agreement"), pursuant to which, among
other things, the Company has agreed to issue and sell to the Buyers and the
Buyers have, severally but not jointly, agreed to purchase (i) convertible
debentures of the Company (the "Debentures"), which will, among other things, be
convertible into the Company's common stock, $.001 par value per share
(the "Common Stock") and (ii) warrants ("Warrants"), which will be exercisable
to purchase shares of Common Stock. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Securities
Purchase Agreement.
 
WHEREAS, as of the date hereof, (i) each Stockholder owns the number of shares
of Common Stock set forth below such Stockholder’s name on the signature page
hereto and (ii) each Stockholder owns options (the "Options") to purchase the
number of shares of Common Stock set forth below such Stockholder’s name on the
signature page hereto (the "Option Shares").
 
WHEREAS, as of the date hereof, the Stockholders own collectively __________
shares of Common Stock, which represent in the aggregate approximately ___% of
the total issued and outstanding capital stock of the Company; and
 
WHEREAS, as a condition to the obligation of the Buyers to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Buyers have required that each
Stockholder agree, and in order to induce the Buyers to enter into the
Securities Purchase Agreement, the Company has agreed to use its reasonable best
efforts to cause the Stockholders to enter into this Agreement and each
Stockholder, by executing this Agreement, is agreeing to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder (including, without limitation, the Option Shares
acquired upon exercise of the Options, and any other securities, if any, which
Stockholder is currently entitled to vote, or after the date hereof becomes
entitled to vote, at any meeting of the stockholders of the Company (the "Other
Securities")).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
 
ARTICLE I
 


 
VOTING AGREEMENT OF THE STOCKHOLDER
 
SECTION 1.01. Voting Agreement. Each Stockholder hereby agrees that at any
special or annual meeting of the stockholders of the Company, however called,
and in any action by written consent of the Company’s stockholders, in each case
for the purpose of obtaining the Stockholder Approval (as defined in the
Securities Purchase Agreement) as described in Section 4(p) of the Securities
Purchase Agreement, each of the Stockholders shall vote the Common Stock owned
by the Stockholder, any Option Shares (to the extent any Options have been
exercised) and any Other Securities (a) in favor of the Stockholder Approval and
(b) against any proposal or any other corporate action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Securities Purchase Agreement
or which could result in any of the conditions to the Company's obligations
under the Securities Purchase Agreement not being fulfilled. The obligations of
the Stockholder under this Section 1.01 shall terminate immediately following
the occurrence of the Stockholder Approval.
 


 
ARTICLE II
 


 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
 
Each Stockholder hereby represents and warrants, severally but not jointly, to
the Company and each of the Buyers as follows:
 
SECTION 2.01. Authority Relative to this Agreement. Each Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder
and constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.
 
SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Stockholder or by which the Common Stock, Options, or any Other
Securities currently owned by such Stockholder are bound or affected or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the Common Stock, Options or
any Other Securities currently owned by such Stockholder pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder is bound or the Common Stock or Other Securities
owned by such Stockholder are bound.
 
(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Stockholder.
 
SECTION 2.03. Title to the Stock. As of the date hereof, (a) each Stockholder is
the owner of the number of shares of Common Stock set forth below such
Stockholder’s name on the signature page hereto and (b) each Stockholder owns
Options to purchase the Option Shares. As of the date hereof, each Stockholder
is entitled to vote, without restriction, on all matters brought before holders
of capital stock of the Company, the shares of Common Stock owned by him and the
Other Securities that such Stockholder has been granted to vote. Such Common
Stock and the Options are all the securities of the Company owned, either of
record or beneficially, by such Stockholder. Such Common Stock is owned free and
clear of all security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on the Stockholder's voting rights,
charges and other encumbrances of any nature whatsoever. No Stockholder has
appointed or granted any proxy, which appointment or grant is still effective,
with respect to the Common Stock or Other Securities owned by such Stockholder.
 
ARTICLE III
 


 
MISCELLANEOUS
 
SECTION 3.01. Further Assurances. Each Stockholder shall execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 3.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Buyer (without being
joined by any other Buyer) shall be entitled to seek specific performance of the
terms hereof, in addition to any other remedy at law or in equity. Any Buyer
shall be entitled to its reasonable attorneys' fees in any action brought to
enforce this Agreement in which it is the prevailing party.
 
SECTION 3.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholder with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholder with respect to the subject matter hereof.
 


SECTION 3.04. Amendment. This Agreement may not be amended except (i) by an
instrument in writing signed by the parties hereto and (ii) with the written
consent the Buyers.
 
 
SECTION 3.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 
SECTION 3.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
SECTION 3.07. Third-Party Beneficiaries. The Buyers shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.
 
SECTION 3.08. Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval or upon the mutual consent of each
Stockholder and the Buyers.
 
SECTION 3.09. Stockholder Capacity; No Limitations on Actions of Stockholder as
Director. No person executing this Agreement who is or becomes during the term
hereof a director of the Company makes any agreement or understanding herein in
his or her capacity as such director. Each Stockholder signs solely in his or
her individual capacity as the record and beneficial owner of, or the trustee of
a trust whose beneficiaries are the beneficial owners of, such Stockholder’s
shares of Common Stock, Options and Other Securities. Accordingly, nothing in
this Agreement is intended or shall be construed to require such Stockholder, in
such Stockholder’s capacity as a director of the Company, to fail to act in
accordance with the Stockholder’s fiduciary duties in his or her capacity as a
director.
 


 



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement as of the date first written above.

 
 
THE COMPANY:
 
MILLENNIUM CELL INC.
 
By:________________________
Name:
Title:
 
Address: 
 
 


 

--------------------------------------------------------------------------------


 
 

 
IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement as of the date first written above.

 
 
STOCKHOLDER:
 
________________________________
[                                                                ]
 
Address: 
 
 
As of the date hereof, owner of:
 
______________Shares of Common Stock
Options to Purchase ______Shares of Common Stock




